           Case 1:17-cv-09245-KHP Document 41 Filed 08/06/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                            8/6/2020
 Panagiotis Pelekis,

                                Plaintiff,                  17-CV-09245 (KHP)

               -against-                                      ORDER SCHEDULING TELEPHONIC
                                                                  STATUS CONFERENCE
 SeaFood of the Gods Group, LLC d/b/a
 SeaFood of the Gods, David Smith, and Helen
 Fradelakis, jointly and severally,

                                Defendants.


KATHARINE H. PARKER, UNITED STATES MAGISTRATE JUDGE

       The Court has been made aware that Defendant David Smith’s petition for Chapter 13

bankruptcy (Case No. 18-77107-LAS) was dismissed and that the above-captioned case has

settled. There will be a status conference on September 23, 2020 at 12:30 pm to discuss

Plaintiff’s collection efforts and to determine if this case can be closed. Parties are directed to

call Judge Parker’s teleconference line at the scheduled time: (866) 434-5269, Access code:

4858267.

       The Court directs Plaintiff to email Defendants a copy of this Order (to:

seafoodofthegods@yahoo.com).

       The Clerk of Court is requested to mail a copy of this Order to the Pro Se Defendants

at 17 West 4th Street, Locust Valley, NY 11560.
        Case 1:17-cv-09245-KHP Document 41 Filed 08/06/20 Page 2 of 2




SO ORDERED.

Dated: August 6, 2020
       New York, New York

                                          ______________________________
                                          KATHARINE H. PARKER
                                          United States Magistrate Judge




                                      2
